Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, USPN 2006/0280339.
With regard to claims 1 and 5, Cho discloses a method for authenticating a user (0002) including capturing, by a computing device, key stroke data generated as a result of a user typing content into the computing device (0008, 0028), calculating feature values from the key stroke data (0032), calculating distance scores from the feature values and average distance scores from the distance scores (0029), entering the average distance scores into a classifier (discriminability value, 0031), and 
With regard to claims 2 and 6, Cho discloses the method of claim 1, as outlined above, and further discloses calculating a classifier score (discriminability value, 0031), comparing the classifier score against a threshold score (0031), and successfully authenticating the identity of the user when the classifier score satisfies the threshold score (0031, 0056).
With regard to claims 3 and 7, Cho discloses the method of claim 1, as outlined above, and further discloses obtaining an enrolment template of the user (0028, 0029), the enrolment template including distance functions that each correspond to a different feature (0054), inputting the feature value for each feature into the corresponding distance function (0056), and calculating, by the corresponding distance functions, a distance score for each different feature (0056, 0032).
With regard to claims 4, 8, and 9, Cho discloses the method of claim 1, as outlined above, and further discloses identifying the distance scores that correspond to each of a plurality of key stroke feature types (table 2, 0050), and222019_01A averaging the distance scores for each key stroke feature type (0029).
With regard to claim 10, Cho discloses the method of claim 9, as outlined above, and further discloses obtaining enrolment templates of different users (table 2), each enrolment template including distance functions (0050), inputting each feature value into the respective distance function from each enrolment template to calculate a set of distance scores for each different user and each key stroke feature type (table 2). averaging the set of distance scores for each different user to calculate a set of average 
With regard to claim 12, Cho discloses the method of claim 9, as outlined above, and further discloses inputting the training samples into a classifier (0031, 0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Examiner’s official notice.
With regard to claim 11, Cho discloses the method of claim 9, as outlined above, and further discloses not permitting access to an imposter, but permitting it for a verified user (0056), but does not disclose combining the vector with a class value of zero when the user is an imposter and a class value of one when the user is genuine. The 
References Cited
Green et al., USPN 2020/0233939, is cited as a relevant reference that discloses using average time intervals between key strokes to identify a user (abstract, 0065, 0066), but was not seen as the best reference to use in forming a rejection to the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434